                   Case 18-50489-CSS            Doc 323       Filed 01/13/21         Page 1 of 6




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                             Chapter 11

    MAXUS ENERGY CORPORATION, et al.                                   Case No. 16-11501 (CSS)
                                                                       (Jointly Administered)
                             Debtors.1


    MAXUS LIQUIDATING TRUST,

                             Plaintiff,


                     v.                                                Adv. Proc. No. 18-50489 (CSS)

    YPF S.A., YPF INTERNATIONAL S.A., YPF
    HOLDINGS, INC., CLH HOLDINGS, INC.,
    REPSOL, S.A., REPSOL EXPLORACIÓN,
    S.A., REPSOL USA HOLDINGS CORP.,
    REPSOL E&P USA, INC., REPSOL
    OFFSHORE E&P USA, INC., REPSOL E&P
    T&T LIMITED, and REPSOL SERVICES CO.,

                             Defendants.


               ORDER APPROVING STIPULATION FOR
SCHEDULE OF REMAINING BRIEFING ON THE YPF DEFENDANTS’ MOTION TO
                          DISQUALIFY

             Upon the Certificate of Counsel filed by the Plaintiff and upon review of such certificate

and the Parties’ Stipulation for Schedule of Remaining Briefing on the YPF Defendants’ Motion to

Disqualify attached hereto as Exhibit A (the “Stipulation”); and good cause appearing therefor,




1
  The Debtors in the above-captioned Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Maxus Energy Corporation (1531), Tierra Solutions, Inc. (0498), Maxus International
Energy Company (7260), Maxus (U.S.) Exploration Company (2439), and Gateway Coal Company (7425). The
address of each of the Debtors is 10333 Richmond Avenue, Suite 1050, Houston, Texas 77042.
     Case 18-50489-CSS      Doc 323    Filed 01/13/21    Page 2 of 6




IT IS HEREBY ORDERED that the Stipulation is approved.
Case 18-50489-CSS   Doc 323   Filed 01/13/21   Page 3 of 6




                      Exhibit A

                      Stipulation
                  Case 18-50489-CSS             Doc 323       Filed 01/13/21         Page 4 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                             Chapter 11

    MAXUS ENERGY CORPORATION, et al.                                   Case No. 16-11501 (CSS)
                                                                       (Jointly Administered)
                            Debtors.2


    MAXUS LIQUIDATING TRUST,

                            Plaintiff,


                    v.                                                 Adv. Proc. No. 18-50489 (CSS)

    YPF S.A., YPF INTERNATIONAL S.A., YPF
    HOLDINGS, INC., CLH HOLDINGS, INC.,
    REPSOL, S.A., REPSOL EXPLORACIÓN,
    S.A., REPSOL USA HOLDINGS CORP.,
    REPSOL E&P USA, INC., REPSOL
    OFFSHORE E&P USA, INC., REPSOL E&P
    T&T LIMITED, and REPSOL SERVICES CO.,

                            Defendants.



         STIPULATION FOR SCHEDULE OF REMAINING BRIEFING ON THE YPF
                     DEFENDANTS’ MOTION TO DISQUALIFY

             WHEREAS, on December 19, 2020, YPF S.A., YPF International S.A., YPF Holdings,

Inc., and CLH Holdings, Inc. (the “YPF Defendants”), filed the Motion to Disqualify White &

Case LLP as Counsel for the Maxus Liquidating Trust (the “Motion”) [Adv. D.I. 306];




2
  The Debtors in the above-captioned Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Maxus Energy Corporation (1531), Tierra Solutions, Inc. (0498), Maxus International
Energy Company (7260), Maxus (U.S.) Exploration Company (2439), and Gateway Coal Company (7425). The
address of each of the Debtors is 10333 Richmond Avenue, Suite 1050, Houston, Texas 77042.
              Case 18-50489-CSS         Doc 323      Filed 01/13/21     Page 5 of 6




        WHEREAS, pursuant to Local Rule 7007-1(a), the deadline for Plaintiff to file an

answering brief in response to the Motion is January 4, 2021;

        WHEREAS, in accordance with Local Rule 7007-1(a), the Parties previously agreed that

the deadline for Plaintiff to file an answering brief in response to the Motion would be January 8,

2021;

        WHEREAS, the Court has scheduled an evidentiary hearing in connection with the Motion

to proceed on April 19, 2021 and April 20, 2021;

        NOW THEREFORE, the Parties, through their respective undersigned counsel, hereby

stipulate and agree in accordance with Local Rule 7007-1(a), that the deadline for Plaintiff to file

an answering brief in response to the Motion shall be January 29, 2021, and that the deadline for

the YPF Defendants to file a reply brief in further support of the Motion shall be February 26,

2021.

 Dated: January 13, 2021                 Respectfully submitted,
 Wilmington, Delaware
                                         FARNAN LLP

                                         /s/ Michael J. Farnan___________________
                                         Brian E. Farnan (Bar No. 4098)
                                         Michael J. Farnan (Bar No. 5165)
                                         919 North Market Street, 12th Floor
                                         Wilmington, DE 19801
                                         (302) 777-0300
                                         bfarnan@farnanlaw.com
                                         mfarnan@farnanlaw.com
                                         -and-
                                         WHITE & CASE LLP
                                         J. Christopher Shore (admitted pro hac vice)
                                         Matthew L. Nicholson (admitted pro hac vice)
                                         1221 Avenue of the Americas
                                         New York, NY 10020
                                         (212) 819-8200
                                         cshore@whitecase.com
                                         matthew.nicholson@whitecase.com
                                         Counsel for the Liquidating Trust
      Case 18-50489-CSS     Doc 323   Filed 01/13/21   Page 6 of 6




                             LANDIS RATH & COBB LLP

                             /s/ Matthew B. McGuire
                             Adam G. Landis (No. 3407)
                             Matthew B. McGuire (No. 4366)
                             919 Market Street, Suite 1800
                             Wilmington, Delaware 19801
                             Telephone: (302) 467-4400
                             Fascimile: (302) 467-4450
                             E-mail: landis@lrclaw.com
                                     mcguire@lrclaw.com

                             -and-

                             CLEARY GOTTLIEB STEEN & HAMILTON
                             LLP
                             Victor L. Hou (admitted pro hac vice)
                             Ari D. MacKinnon (admitted pro hac vice)
                             One Liberty Plaza
                             New York, NY 10006
                             Telephone: (212) 225-2000
                             Facsimile: (212) 225-3999
                             E-mail: hzelbo@cgsh.com
                                     vhou@cgsh.com
                                     amackinnon@cgsh.com

                             Counsel for the YPF Defendants




Dated: January 13th, 2021             CHRISTOPHER S. SONTCHI
Wilmington, Delaware                  UNITED STATES BANKRUPTCY JUDGE
